Judgment, Supreme Court, Bronx County (Daniel J. Sullivan, J.), rendered July 13, 1988, convicting defendant, upon a jury verdict, of burglary in the first degree and sentencing him to a term of from 4 Vi to 9 years’ imprisonment, unanimously affirmed.
The evidence adduced at trial reveals that when defendant was caught burglarizing a Bronx apartment, he caused physical injury to its tenants, a husband and wife. The husband testified that he was in "great pain” for several weeks after being wrestled to the ground by defendant and scraping the skin off his knee. The wife testified to having sustained substantial pain from a bloody mouth and a loosened tooth as a result of being punched by defendant. (See, Penal Law § 10.00 [9]; People v Greene, 70 NY2d 860; People v Rogers, 138 *549AD2d 419, lv denied 71 NY2d 1032; People v James, 133 AD2d 507.)
A review of the court’s charge as a whole reveals the court’s interested witness charge was fairly balanced and stated the applicable rule in clear and understandable language. (See, People v Agosto, 73 NY2d 963.) Finally, defendant’s claim concerning the court’s failure to marshal the evidence is not preserved as a matter of law and we decline to reach it. Were we to consider it in the interests of justice, we would, nonetheless, affirm, finding it to be without merit in a case of no complexity. Concur Kupferman, J. P., Carro, Asch, Kassal and Smith, JJ.